United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 02-4117
                                  ___________

Zoumade Madjakpor,                    *
                                      *
            Petitioner,               *
                                      * On Petition for Review From
      v.                              * an Order of the Board of
                                      * Immigration Appeals.
John Ashcroft, Attorney General of    *
the United States,                    *      [UNPUBLISHED]
                                      *
            Respondent.               *
                                 ___________

                            Submitted: December 17, 2003

                                 Filed: May 24, 2004
                                  ___________

Before MELLOY, MCMILLIAN, and BOWMAN, Circuit Judges.
                          ___________

PER CURIAM.

       Zoumande Madjakpor, a native of Togo, seeks withholding of removal and
relief under the Convention Against Torture (CAT). Madjakpor claims his past
participation in a resistance movement would subject him to persecution and torture
if he were to be removed to Togo. The Immigration Judge denied withholding of
removal and ordered Madjakpor removed to the Ivory Coast where he had lived for
approximately twenty years. The removal order included Togo as an alternative
country of removal if the Ivory Coast refused to accept him. The Board of
Immigration Appeals affirmed the decision and Madjakpor petitions this Court for
review, challenging only his possible removal to Togo, not his removal to the Ivory
Coast.

       Because Madjakpor makes no claim that removal to the Ivory Coast would
expose him to either persecution or torture, we hold his petition for review in
abeyance pending the outcome of the Attorney General's efforts to remove Madjakpor
to the Ivory Coast. If the Ivory Coast accepts Madjakpor, the Attorney General shall
so inform us of this fact, and we then will dismiss the petition as moot, since removal
to Togo would no longer be in order once the Ivory Coast has accepted him. If the
Ivory Coast declines to accept Madjakpor, the Attorney General shall so inform us,
and we then will proceed to adjudicate Madjakpor's claims regarding the suitability
of Togo as a country of removal.

       Madjakpor also requests that we review the administrative denial of his request
for voluntary departure. This decision is unreviewable, and we therefore dismiss the
claim. 8 U.S.C. § 1229c(f) (2000). The Court retains jurisdiction over the petition
for review with respect to the request for withholding of removal and relief under the
CAT. The Attorney General may proceed with Madjakpor's removal to the Ivory
Coast.
                       ______________________________




                                         -2-